NUMBERS 13-22-00440-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOSHUA POWELL,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.


                          ORDER OF ABATEMENT

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      This appeal is before the Court on its own motion. Court reporter Sharon R.

Rodriguez has filed a reporter’s record in which she notes that two exhibits are “unable

to be filed electronically.” These exhibits are State’s Exhibit 6, “CD-Radio Traffic,” and

State’s Exhibit 7, “Thumb Drive-Video Recordings (File is 128 GB).”

      This sequence of events requires us to effectuate our responsibility to avoid further
delay and to preserve the parties’ rights. See TEX. R. APP. P. 35.3(b), (c). Accordingly, we

abate this appeal and remand the cause to the trial court. The trial court shall cause a

hearing to be held to determine if any part of the reporter’s record is missing, lost,

destroyed, or otherwise inaccessible. See id. R. 34.6(f). The trial court shall determine

what steps are necessary to ensure the prompt preparation and filing of these exhibits

and shall enter any orders required to avoid further delay and to preserve the parties’

rights. The trial court shall take notice of the Uniform Format Manual for Texas Reporters’

Records, section 8.3, which specifically states computer files must not be password-

protected, and section 8.10, which allows recordings to be broken into multiple files. The

trial court shall cause its findings, together with any orders it may enter, to be included in

a supplemental clerk’s record. Further, the trial court shall cause a supplemental

reporter’s record of any proceedings to be prepared. The supplemental clerk’s record and

supplemental reporter’s record shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
15th day of November, 2022.




                                              2